OPINION — AG — ** CITIES AND TOWNS ** A CITY CHARTER PROVISION THAT PERMITS BUSINESS TRANSACTIONS BETWEEN THE CITY OF MUSKOGEE AND A MEMBER OF THAT COUNCIL DOES CONFLICT WITH 21 Ohio St. 1971 355 [21-355], 21 Ohio St. 1971 357 [21-357], AND DOES NOT SUPERCEDE A STATE WIDE PROHIBITION OF SUCH DEALINGS. A BUSINESS ENTERPRISE SUBJECT TO THE CONTROL OF A COUNCIL (CITY COUNCIL) MEMBER WOULD BE PROHIBITED FROM DEALINGS TO THE SAME EXTENT AS THE MEMBER HIMSELF. ATTEMPTS TO CONTRACT BETWEEN THE BUSINESS SUBSTANTIALLY OWNED BY THE COUNCIL MEMBER AND THE CITY WOULD BE RENDERED BY 21 Ohio St. 1971 356 [21-356] ABSOLUTELY VOID AND THE MEMBERS ASSENTING TO SAID AGREEMENT, WOULD BE PERSONALLY LIABLE THEREFOR. THE COUNCIL MEMBER, WHO UNDER THE CHARTER PROVISION ABSTAINED FROM CONSIDERING THE CONTRACT BETWEEN HIS BUSINESS AND THE CITY WOULD BE SUBJECT TO THE CRIMINAL SANCTIONS OF THE 21 Ohio St. 1971 357 [21-357] AS WOULD THOSE MEMBERS WHO VOTED TO APPROVE THE CONTRACT. CITE: ARTICLE XVIII, SECTION 3(A), 11 Ohio St. 1977 Supp., 13-109 [11-13-109] 11 Ohio St. 1971 564 [11-564] (CONFLICT OF INTEREST) (CHARLES S. ROGERS) ** SEE OPINION NO. 90-540 (1990) ** SEE OPINION NO. 87-530 (1987) **